 



SECOND AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is made and entered into effective October 10, 2013 by and between
Cyalume Technologies, Inc., a Delaware corporation (the “Company”), and Michael
Bielonko (“Employee”).

 

RECITALS

 

A. The Company and Employee are parties to that certain Amended and Restated
Employment Agreement dated April 19, 2012, as amended by that certain First
Amendment to Amended and Restated Employment Agreement dated April 29, 2013
(together, the “Employment Agreement”);

 

B. The Company and Employee desire to amend the Employment Agreement on the
terms provided for herein; and

 

C. The Company desires to continue to employ Employee as Chief Financial Officer
of the Company, and Employee desires to continue such employment upon the terms
and conditions set forth herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
Company and Employee hereby agree as follows:

 

1. The recitals contained in the Employment Agreement are hereby deleted and
replaced in their entirety with recitals A through C set forth in this
Amendment.

 

2. Section 1 of the Employment Agreement is hereby deleted and replaced in its
entirety with the following:

 

“TERM. This Agreement shall be for an initial term beginning on the Effective
Date and ending on December 31, 2014 unless extended in writing by the mutual
agreement of the parties.”

 

3. Section 2(a) of the Employment Agreement is hereby deleted and replaced in
its entirety with the following:

 

“Duties. Employee shall be employed as the Chief Financial Officer of the
Company. Employee’s duties shall be such executive, managerial, administrative,
and professional duties as are commensurate with the position of Chief Financial
Officer, and as shall be assigned by the Chief Executive Officer or the Board of
Directors of the Company, or by their authorized designees, and shall include
the transition of the finance department to Fort Lauderdale, Florida during the
first calendar quarter of 2014. Employee shall report to the Chief Executive
Officer of the Company. Employee may delegate duties to other employees of the
Company as he reasonably determines is in the best interest of the Company,
consistent with the general authority and power given to him hereunder. The
principal place of employment of Employee shall be at the Company’s executive
offices in West Springfield, Massachusetts; provided that the Employee may be
required to regularly travel to Fort Lauderdale, Florida, which travel may be
extensive during the first calendar quarter of 2014 in connection with the
transition of the finance department to Fort Lauderdale, Florida.”

 



 

 

 

4. The last paragraph of Section 2 of Schedule 1 to the Employment Agreement is
hereby deleted and replaced in its entirety with the following two paragraphs:

 

“2013 Bonus. Notwithstanding anything to the contrary contained herein and in
lieu of any other cash or equity bonus for which Employee may be eligible under
this Agreement for the 2013 calendar year, Employee shall be eligible to receive
a cash bonus in the amount of $100,000 for the 2013 calendar year, payable in
accordance with the terms of this Section 2 of Schedule 1 on or prior to January
7, 2014, subject to fulfillment of the following conditions (as determined in
the sole discretion of the Board of Directors of the Company): (a) the
Employee’s employment relationship with the Company was not terminated either
(i) by the Employee or (ii) by the Company for “cause” (as defined in Section
8(a)(iii)), in each case, prior to December 31, 2013, and (b) Employee uses his
best efforts to loyally and conscientiously perform all the duties required by
him by the terms of this Agreement.

 

2014 Bonus. Employee shall be eligible to receive a cash bonus for the 2014
calendar year in an amount calculated in accordance with the provisions of this
Section 2 of Schedule 1 to the Employment Agreement; provided, that, such cash
bonus for the 2014 calendar year shall not be less than $100,000.
Notwithstanding anything to the contrary contained herein, if Employee is
terminated by the Company other than for “cause,” at any time prior to December
31, 2014, Employee shall be entitled to receive the full amount of the cash
bonus applicable to the 2014 calendar year.”

 

5. Except as amended hereby, all of the terms of the Employment Agreement shall
remain and continue in full force and effect and are hereby confirmed in all
respects, and all references after the date hereof to the Employment Agreement
shall be deemed to refer to the Employment Agreement as amended hereby.

 

6. This Amendment may be executed and delivered in counterparts and by facsimile
or in PDF transmitted by email, each of which will be deemed an original, but
both of which together will constitute one and the same instrument.

 

7. No amendment or modification of this Amendment shall be valid or binding upon
the parties hereto unless made in writing and signed by each of the parties
hereto for that express purpose. The validity and effect of this Amendment and
the rights and obligations of the parties hereto shall be construed and
determined accordance with the law of the State of Delaware without regard to
its conflicts of laws or principles.

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Second Amendment to the
Amended and Restated Employment Agreement effective as of the date set forth
above.

 

 



  Company:             CYALUME Technologies, Inc.                     By: /s/
Dale S. Baker     Name:   Dale S. Baker     Title: Chief Operating Officer      
                      Employee:                     /s/ Michael Bielonko    
Michael Bielonko  

 



 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

